336 S.W.3d 201 (2011)
Reynal L. CALDWELL, Petitioner/Appellant,
v.
Theresa CALDWELL, Respondent/Respondent.
No. ED 94620.
Missouri Court of Appeals, Eastern District, Division Five.
March 22, 2011.
Leigh Joy Carson, St. Louis, MO, for Appellant.
Henry M. DeWoskin, Alan E. DeWoskin, Alan E. DeWoskin, P.C., St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Reynal L. Caldwell (Husband) appeals from the judgment of dissolution of marriage dissolving his marriage to Theresa Caldwell (Wife), dividing the marital and nonmarital property, awarding Wife maintenance, and ordering Husband to pay a portion of Wife's attorney's fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).